Case 20-10343-LSS Doc 3363 Filed 05/07/21 Page1of1

FILED

MI HAY -7 AM IO: 32

 

May 2, 2021 Claim number i

iS. AUP TCY cour?
Dear Justice Silverstein: ria

CT OF GEL AWARF

lam now 74. It has been a long time since 1959 when becoming a Scout was the most special thing | could imagine.
My dad bought a used uniform from a neighbor; we couldn't afford a new one. It was an exciting time.

Looking back, | now see how | was picked out. My mom was an alcoholic and dad was gone for weeks at a time
selling graphic arts bindery equipment. | never “rocked the boat” at home as | feared the wrath of mom. | did

what | was told. My scoutmaster, nn obviously picked up on all of that.

The Scout Oath ends with “... { will keep myself physically strong, mentally awake, and morally straight.” The
Scout Law ends with “.. . obedient, cheerful, thrifty, brave, clean, and reverent.” | still remember those words
that | recited at the beginning of each troop meeting and remember so much more of what MB did to me. |
wanted to be good, and what was happening to me was all so wrong. My parents thought Miilwas a pillar of the
community. He would see us at church and ask if | could sit with him in the balcony. He would pat me on the leg
and smile. | was so ashamed. | should have told my dad. He had returned from WW-II and | thought he was the
bravest man in the whole worid. And | stilldo. | now know that he would have fought for me.

t thought maybe | was really a girl and just didn’t know it. | would sneak into my mom's room and try on her
undergarments. Was that who | really was? It_was all a deep, dark secret that | had to protect; no one could
know. Years later, | got a call one evening from a boy who had been in the troap. | was in college; he was
still in high school and working at a scout camp. He said he was in trouble. | asked what was going on and he
said he had been caught with other boys “doing what [did to us.” Us? How did (J know what had done
to me? Now | knew {had also done it to him. I got ff the phone as quickly as possible and never spoke
to him or saw him again. Some years later, ied in a car accident that looked to me to be a suicide.

| was twenty-five years into my second marriage when | finally told my wife that the man she had been with all
these years was “damaged goods”; a shallow man who was worth very little in the grand scheme of things. She
had always wondered why I'd changed jobs so often, why we had never lived in any one house for more than five
years, and why I didn’t have close friends. | had spent my entire life running from myself and my shame. a
is a wonderful lady, way better than | deserved, and we celebrated our fortieth last August. When Mies, I told
my brothers and sisters about the abuse in an effort to clear my conscience and confess. And to my utter
amazement, they said they still loved me. It was my sister who encouraged me to step up and join the lawsuit.

Because of all the moves and job changing, we have built very little equity or savings. | still must work fulltime, as
does my wife. It has been very difficult. | have told Iiii—that, looking back, all | ever really wanted was to have
been a “real boy”, to have had a childhood that hadn’t ended at age twelve. So many lives have been lost, literally
and figuratively, because of the abuse in scouting. Please help us lost boys to finish this life having regained dignity
and honor. Thank you for your time and consideration.

 
